DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 6-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 and 10, directed to the process of using an allowable product previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Hahn on 10 March 2022.
The application has been amended as follows: 
In claim 1, line 8, before “shaped” delete “a” and insert in its place –the-- 
In claim 1, line 10, after the comma, add --and-- 
In claim 1, line 11, delete “further”
In claim 1, line 13, delete “and supported”

Reasons for Allowance
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The arguments in the Remarks filed on 23 November 2021 are persuasive. Specifically, the 
The closest prior art remains Bao et al. (WO 2014/1833337). 
Bao teaches a catalyst comprising, which is equivalent to the carrier comprising silicon oxide and iron dispersed and supported in a monoatomic form as claimed (Bao page 17, Example 27, see instant specification Example 1 same notation). Bao is silent with regard to the claimed Mathematical Formula 1. Bao teaches that the process for forming the catalyst comprises a similar melting (fusing) step, but does not teach the same temperature and further does not teach the ball milling which is in Applicant’s process in the instant specification. Thus, it is not obvious that the method of Bao would form a catalyst with the properties which produce the claimed Mathematical Formula 1, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772